PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/180,278
Filing Date: 5 Nov 2018
Appellant(s): Reames, Terry, Richard



__________________
Fanqi Meng
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/06/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 7, 8, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dejonge (EP 1229272 A2) in view of Fett (USpgpub 20150167827).
(2) Response to Argument
	Appellant argues that the primary reference Dejonge fails to disclose the limitation “prohibit shift from the park mode in response to selection of reverse or drive with the knob followed by activation of the select button while the brake pedal is not pressed such that the knob is rotated from the park position to the reverse or drive position without a corresponding shift of the transmission.” (Emphasis added.)
	However, as stated on page 2 of the final rejection mailed 07/13/2021. Dejonge teaches this limitation in that Dejonge teaches “(paragraph 19 describes how upon a shift request being transmitted (i.e. the knob rotated and button depressed) a check is made by the controller to determine if the shift is safe, if not, the shift is not made. This reads on this functionality of allowing the knob to be rotated while preventing the shift from occurring in an electronic fashion).” It is important to note that the shift request discussed in Dejonge involves the knob 79 being rotated and button 83 being depressed which is described in more detail in paragraph 29. Thus since the claim language only requires that the shift or shift request (i.e. knob rotated and button depressed) be prevented by the controller in the event the brake 
	It appears that Appellant is further arguing the claim language by referring to aspects in the specification (paragraph 26) that do not appear to be reflected in the claim. Appellant specifically makes reference to the indicia and how they operate while the shifting is occurring. This is not reflected in the claim language and thus is a moot point. Thus it is not clear how Applicants arguments are reflected in the claim language which makes no mention or requirement regarding the indicia. 
	Thus the rejection is hereby maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS C DIAZ/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        
Conferees:
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656                                                                                                                                                                                                        

/JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.